Mr. Justice Fisher
delivered the opinion of the court.
From a judgment recovered against him by William L. Woolf, before a justice of the peace, James R. Battle appealed to the circuit court of Lauderdale county. This appeal was returned to the September term, 1846, of said circuit court, at which time the case was entered upon the docket and continued. It also appears to have been continued at the March term, 1847. No other proceeding appears to have been had till the March term, 1848, when a motion was made by Woolf to dismiss the appeal for want of sufficient, bond, which motion was sustained by the court.
The counsel for the plaintiff in error insists, that after the term to which an appeal is taken from a justice of the peace, it is too late to move the court to dismiss the appeal for the insufficiency of the appeal bond. This position is correct, *319provided the bond is merely voidable and not void. Jenkins v. Cauley, 1 Stew. 61.
But there is no bill of exceptions making the bond part of the record; and under the ruling of this court in previous decisions, we cannot look beyond what the law makes part of the record.
The judgment must therefore be affirmed.